Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32   Desc
                             Main Document    Page 1 of 22


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                      Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                    Chapter 11
 15   California limited liability company,
                                                  DEBTOR’S REPLY TO OBJECTION OF
 16            Debtor and Debtor in Possession.   SHADY BIRD LENDING, LLC TO
                                                  APPLICATION OF DEBTOR AND
 17                                               DEBTOR IN POSSESSION TO EMPLOY
 18                                               NAI CAPITAL COMMERCIAL, INC. AS
                                                  REAL ESTATE BROKER PURSUANT TO
 19                                               11 U.S.C. §§ 327 AND 328;
                                                  SUPPLEMENTAL DECLARATION OF
 20                                               CHRIS JACKSON IN SUPPORT
                                                  THEREOF
 21

 22                                               Hearing:
                                                  Date:    July 1, 2021
 23                                               Time:    10:30 a.m.
                                                  Place:   ZoomGov
 24

 25

 26
 27

 28



                                                  1
Case 8:21-bk-10525-ES        Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                  Desc
                              Main Document    Page 2 of 22


  1

  2           The Source Hotel, LLC, a California limited liability company and the chapter 11 debtor

  3   and debtor-in-possession herein (the “Debtor”), hereby files this reply to the objection [Doc. No.

  4   162] (the “Objection”) filed by Shady Bird Lending, LLC (“Shady Bird”) to the Debtor’s

  5   application for Court approval of the Debtor’s employment of NAI Capital Commercial, Inc. (the

  6   “NAI Capital”) as the Debtor’s real estate broker [Doc. No. 151] (the “Application”).1

  7           Pursuant to its Objection, Shady Bird expresses concerns regarding (1) the qualifications

  8   and experience of NAI Capital; (2) the purported lack of clarity and disclosure in the Listing

  9   Agreement regarding, among other things, the listing price for the Hotel and the terms of any
 10   purchase offer(s) that would be considered by the Debtor and its affiliates; (3) the potential

 11   conflicts of interest raised by the concurrent marketing and sale of properties adjacent to the Hotel

 12   which are owned by the Debtor’s affiliates; and (4) the six-month term provided for in the Listing

 13   Agreement. As discussed below, the concerns expressed by Shady Bird in its Objection are

 14   generally misguided and/or can be easily addressed, and should not prevent the Debtor from

 15   retaining the professional real estate broker of its choice.

 16                    A. NAI Capital Is Eminently Qualified To Represent The Debtor

 17           NAI Capital is eminently qualified to represent the Debtor in connection with the

 18   marketing and sale of the Hotel. NAI Capital is the largest independently owned full-service

 19   commercial real estate firm headquartered in Southern California, with approximately 223 brokers

 20   working in 13 offices throughout Southern California. NAI Capital is the largest member of NAI

 21   Global, with access to more than 375 offices strategically located throughout North America, Latin

 22   America, Europe, Africa and Asia Pacific, with over 6,000 local market professionals. Annually,

 23   NAI Global completes in excess of $20 billion in commercial real estate transactions throughout

 24   the world. By leveraging its local expertise with its global reach, NAI Capital offers innovative,

 25   customized solutions and seamless service to owners, tenants, investors and developers throughout

 26
 27       1
          All capitalized terms not specifically defined herein shall have the meanings ascribed to
      them in the Application.
 28



                                                          2
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                Desc
                             Main Document    Page 3 of 22


  1   Southern California. NAI Capital is a dynamic growing commercial real estate company, which

  2   offers a full range of commercial real estate brokerage services, spanning a wide range of

  3   commercial and investment properties, to meet the needs of real estate owners, occupants and

  4   investors.   Additional information about NAI Capital is available on its website located at

  5   https://www2.naicapital.com.

  6          Moreover, the two brokers who will primarily be responsible for NAI Capital’s

  7   representation of the Debtor, Chris Jackson and Philip “Ted” Attalla, have impressive professional

  8   resumes with extensive experience and demonstrated success within the commercial real estate

  9   sector. Mr. Jackson has 25 years of commercial real estate experience, and began his career at CB
 10   Richard Ellis and Grubb & Ellis.       Mr. Jackson is highly regarded in the industry for his

 11   transactional prowess and, over the course of his career, has won several accolades, including

 12   being named one of the Top 30 Brokers in the San Fernando Valley by the San Fernando Valley

 13   Business Journal. Mr. Jackson currently serves as the Co-Chief Executive Officer of NAI Capital,

 14   is a founding member of NAI Capital’s Investment Services Group, which specializes in

 15   investment properties throughout the United States, and personally handled investment sales and

 16   leasing transaction volumes of $325 million in the year 2020. Mr. Attalla has 20 years of

 17   commercial and industrial real estate experience and has completed real estate transactions

 18   representing over ten million square feet of warehouse/distribution facilities in over 29 states

 19   through the United States. In addition, Mr. Attalla has personal experience representing a client in

 20   connection with its purchase of a hotel portfolio, which included the Outrigger Hotel located in

 21   Waikiki, Hawaii (a 400-room budget hotel), for $45 million.             Subsequently, Mr. Attalla

 22   represented the same client in connection with its purchase of Ilikai Hotel Tower on Waikiki Beach

 23   in Hawaii (a 353-room hotel) for $140 million. True and correct copies of the professional

 24   biographies of Mr. Jackson and Mr. Attalla are attached as Exhibit A to the Supplemental

 25   Declaration of Chris Jackson annexed hereto (the “Supplemental Jackson Declaration”).

 26          The Debtor selected NAI Capital after interviewing a number of prospective brokerage
 27   firms, including, without limitation, Cushman & Wakefield. The Debtor selected NAI Capital due

 28



                                                       3
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                  Desc
                             Main Document    Page 4 of 22


  1   to, among other reasons, NAI Capital’s diligence in marketing the Hotel for sale (a process which

  2   NAI Capital thoroughly discussed with the Debtor and has already implemented), NAI Capital’s

  3   responsiveness and attention to the concerns and goals of the Debtor in connection with the

  4   marketing and sale of the Hotel, NAI Capital’s familiarity with the bankruptcy process, and NAI

  5   Capital’s global network which includes its own proprietary database of over 5,600 investors. The

  6   Debtor’s right to employ a professional of its choice should not be disturbed, particularly where, as

  7   here, the professional (NAI Capital) has the requisite experience and qualifications to represent the

  8   Debtor and there are no conflicts which bar such professional’s employment by the Debtor. See In

  9   re Christ’s Church of the Golden Rule, 165 F.2d 1007 (9th Cir. 1948) (“Only in the rarest cases
 10   should the trustee be deprived of the privilege of selecting his own counsel”) (quoting In re

 11   Mandell, 69 F.2d 830 (2d Cir. 1934)); see also 3 Collier on Bankruptcy ¶ 327.04[1] (15th ed. rev.)

 12   (In the absence of a legitimate or material conflict of interest, “failure to approve the trustee’s

 13   selection in the absence of good reason has been called an abuse of judicial discretion.”).

 14          NAI Capital has participated in multiple meetings and calls with the Debtor’s management

 15   and professionals, and has already listed the Hotel on the Real Capital Markets (RCM) platform,

 16   which is a listing platform that NAI Capital and all of its competitors utilize to reach active

 17   investors comprised of private investors, institutional funds, opportunity funds, pension

 18   funds/advisors, REITs, and other investors. The listing of the Hotel on the RCM platform will

 19   reach those parties that NAI Capital believe are the most likely purchasers of the Hotel, including

 20   hotel groups. NAI Capital anticipates that the Hotel will be listed on Loopnet, Costar, and on NAI

 21   Capital’s and NAI Global’s internal sites by Friday, June 25, 2021.           In short, NAI Capital

 22   appreciates the timing pressures in the Debtor’s bankruptcy case, has worked diligently with the

 23   Debtor and its management to design a marketing process that is aimed at reaching the most likely

 24   buyers (a process which NAI Capital submits would not be substantially different even with a

 25   different brokerage firm), and has not hesitated to implement such marketing process for the Hotel.

 26   ///
 27   ///

 28



                                                        4
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                 Desc
                             Main Document    Page 5 of 22


  1                        B. The Listing Agreement Provides Sufficient Disclosure

  2          Shady Bird takes issue with the fact that two of the exhibits to the Listing Agreement (i.e.,

  3   Exhibits B and C) were not included in the copy of the Listing Agreement filed with the

  4   Application. Exhibit B to the Listing Agreement is a description of the properties proposed to be

  5   marketed by NAI Capital, including the Hotel, with corresponding addresses and parcel numbers,

  6   and has been – and will be – provided to any prospective purchaser who signs a nondisclosure

  7   agreement to access the “data room” information and documents relating to the properties

  8   proposed to be sold. Given the foregoing, and given further that Shady Bird already has the

  9   property description, address and parcel number(s) relating to the Hotel, which is the only asset in
 10   which Shady Bird has any economic interest, the exclusion of Exhibit B in the Application is a

 11   “red herring.”

 12          Exhibit C to the Listing Agreement is a list of Excluded Persons with whom the Debtor had

 13   already communicated regarding a possible sale of the Hotel (prior to NAI Capital’s involvement)

 14   and whose successful purchase of the Hotel would result in a lower commission rate being paid to

 15   NAI Capital. The best chance of successfully selling the Hotel and maximizing the sale price for

 16   the Hotel is to foster a competitive bidding process. The Debtor is therefore very sensitive to the

 17   possibility of prospective purchasers working together and colluding and/or of Shady Bird

 18   contacting prospective purchasers, which actions (inadvertently or otherwise) ultimately result in

 19   the depression of the sale price for the Hotel. Therefore, and as noted in the Application, Exhibit C

 20   is being kept confidential and was excluded from the Application. There is no prejudice to

 21   prospective purchasers or to Shady Bird by such exclusion, and Shady Bird fails to articulate any

 22   such possible prejudice in its Objection.

 23          Finally, Shady Bird complains that there is no listing price for the Hotel set forth in the

 24   Listing Agreement. As reflected in the Listing Agreement, the Hotel is being marketed for sale

 25   individually and/or as part of the entire “The Source” development project, which includes retail

 26   and office properties adjacent to the Hotel which are owned by the Debtor’s affiliates (the “Non-
 27   Debtor Owned Properties”). NAI Capital believes that the concurrent marketing of the Hotel with

 28



                                                       5
Case 8:21-bk-10525-ES        Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                    Desc
                              Main Document    Page 6 of 22


  1   the Non-Debtor Owned Properties will maximize interest in all such properties by a much wider

  2   range of prospective purchasers. Put simply, if there are more interested prospective purchasers,

  3   there are more opportunities to sell the Hotel at the highest price possible. Since the Hotel and the

  4   Non-Debtor Owned Properties are being marketed both individually and jointly, it is impractical

  5   and cumbersome to list an initial listing price for any of the properties. Moreover, NAI Capital

  6   believes that listing a formal listing price for the Hotel may artificially establish a “threshold” price

  7   for the Hotel, and that allowing prospective purchasers to make their own initial offers will result

  8   in more competitive bidding and, ultimately, a higher purchase price for the Hotel. Moreover, any

  9   serious prospective purchaser will access the information provided in the “data room” established
 10   by NAI Capital as well as the docket for the Debtor’s bankruptcy case, and will be guided by the

 11   amount of secured debt asserted against the Hotel (as well as its own due diligence) to make an

 12   offer for the Hotel. Accordingly, the fact that there is no formal listing price for the Hotel will not

 13   be an impediment to any serious prospective purchaser.

 14        C. There Are No Conflicts Of Interest By NAI Capital’s Concurrent Representation Of

 15                                               The Debtor’s Affiliates

 16           Shady Bird argues that the proposed joint employment of NAI Capital by the Debtor and

 17   its non-debtor affiliates, to market and sell the Hotel and the Non-Debtor Owned Properties

 18   concurrently, presents “potential conflicts of interest” between the Debtor and such affiliates.

 19   There is no potential or actual conflict as the interests of the Debtor and its non-debtor affiliates are

 20   aligned with respect to the marketing and sale of the properties.

 21           As noted above, NAI Capital is marketing the Hotel both on an individual basis and as part

 22   of the entire “The Source” development project, which includes the Non-Debtor Owned Properties.

 23   NAI Capital believes that the concurrent marketing of the Hotel with the Non-Debtor Owned

 24   Properties will maximize interest in all such properties by a much wider range of prospective

 25   purchasers as it will not only garner interest from parties interested in acquiring just the hotel, but

 26   also from parties interested in acquiring “The Source” development as a whole. Such added
 27   flexibility is indisputably in the best interests of the Debtor and its estate.

 28



                                                           6
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                Desc
                             Main Document    Page 7 of 22


  1          In its Objection, Shady Bird poses a number of other questions to illustrate the potential

  2   conflicts that may arise as a result of NAI’s joint retention by the Debtor and its non-debtor

  3   affiliates. Those questions and the Debtor’s responses thereto are set forth below:

  4                  1.      Is NAI only soliciting offers for the entire package of real estate? No.

  5          NAI is soliciting, and will continue to solicit, offers for the Hotel both on an individual

  6          basis and as part of the entire “The Source” development project, which includes the Non-

  7          Debtor Owned Properties.

  8                  2.      How does NAI intend to apportion the aggregate sales price among the

  9          three properties? In the event that any prospective purchaser makes an offer for the Hotel
 10          plus some or all of the Non-Debtor Owned Properties, such purchaser will be required to

 11          allocate its offer price among the properties so that it is clear how much consideration is

 12          being offered for the Hotel by that particular purchaser.

 13                  3.      What if NAI only receives an offer for the Project, but not the other

 14          properties? Will the Debtor seek approval of the offer even if no offer is received for the

 15          other non-debtor properties? If the only offer received is for the Hotel, and such offer is

 16          acceptable to the Debtor, the Debtor will seek Court approval of such offer. The sale of the

 17          Hotel is not contingent on the sale of the Non-Debtor Owned Properties.

 18                  4.      Will the non-debtors proceed with separate sales, and will NAI then be

 19          entitled to a commission from the Debtor even though the Project is not one of the

 20          properties being sold? Any sale(s) of the Non-Debtor Owned Properties will proceed

 21          outside of the Debtor’s bankruptcy case as this Court has no jurisdiction over such

 22          properties. Any commission payable to NAI Capital in connection with the sale(s) of the

 23          Non-Debtor Owned Properties will be due from, and paid by, the respective non-debtor

 24          affiliates (not the Debtor and its estate). The only commission payable to NAI Capital by

 25          the Debtor will be the commission due on account of the sale of the Hotel (and only the

 26          Hotel). To the extent there is an offer to purchase the Hotel plus one or more of the Non-
 27          Debtor Owned Properties, the purchaser will be required to allocate its offer price among

 28



                                                       7
Case 8:21-bk-10525-ES         Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                 Desc
                               Main Document    Page 8 of 22


  1           the properties so that it is clear how much of the offer price is attributable to the Hotel and

  2           how much of the commission payable to NAI Capital is due from the Debtor and its estate.

  3           The proposed retention of NAI Capital is no different than if the Debtor had entered into a

  4   separate stand-alone listing agreement for just the Hotel, with the Debtor’s affiliates entering into a

  5   different listing agreement for the Non-Debtor Owned Properties, which agreement would not be

  6   subject to the review or approval of this Court. The marketing of the Hotel and Non-Debtor

  7   Owned Properties by one brokerage firm – NAI Capital – will result in much better synergy and

  8   will be significantly more efficient and cost-effective for all parties involved (including prospective

  9   purchasers).
 10             D. The Proposed Term Of The Listing Agreement Is Typical And Reasonable

 11           As set forth in the Supplemental Jackson Declaration annexed hereto, a listing term of six

 12   months is typical in the commercial real estate industry and is even more reasonable under the

 13   circumstances herein, given that the Hotel is only partially completed and is the subject of a

 14   pending bankruptcy case. Shady Bird’s argument that the Debtor is seeking to “lock up this case”

 15   by agreeing to a six month listing term makes little sense. The listing term is primarily intended to

 16   protect the broker from investing time and resources into marketing and selling a property while

 17   competing for such sale with another broker(s). Since the Listing Agreement is between the

 18   Debtor and NAI Capital, the approved listing term has no prejudicial effect on Shady Bird’s rights

 19   and remedies with respect to the Hotel. For example, if Shady Bird were successful in obtaining

 20   relief from the automatic stay with respect to the Hotel, the approved listing term would not stop

 21   Shady Bird from enforcing any of its rights and remedies with respect to the Hotel (including to

 22   foreclose on the Hotel). Given the foregoing, there is no prejudice to Shady Bird, or any other

 23   party, in approving a listing term of six months, which as noted above, is typical in the commercial

 24   real estate industry.

 25   ///

 26   ///
 27   ///

 28



                                                        8
Case 8:21-bk-10525-ES        Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                Desc
                              Main Document    Page 9 of 22


  1          For all of the reasons set forth above and in the Application, the Debtor respectfully

  2   requests that this Court enter an order: (1) approving the Application; (2) authorizing the Debtor to

  3   employ NAI Capital as its real estate broker in accordance with the terms and conditions set forth

  4   in the Application and in the Listing Agreement; and (3) granting such further relief as the Court

  5   deems just and proper.

  6

  7   Dated: June 24, 2021                          THE SOURCE HOTEL, LLC

  8

  9
 10                                                 By:
                                                            RON BENDER
 11                                                         JULIET Y. OH
 12                                                         LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
 13                                                         Attorneys for Chapter 11 Debtor and
                                                            Debtor-in-Possession
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28



                                                       9
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                Desc
                             Main Document    Page 10 of 22


  1                   SUPPLEMENTAL DECLARATION OF CHRIS JACKSON

  2          I, Chris Jackson, hereby declare as follows:

  3          1.      I am the co-Chief Executive Officer of NAI Capital Commercial, Inc. (the “NAI

  4   Capital”).

  5          2.      I have personal knowledge of the facts stated herein, except where stated upon

  6   information and belief, and, as to such statements, I believe them to be true. I make this

  7   Declaration in support of the reply (the “Reply”) of The Source Hotel, LLC, a California limited

  8   liability company and the Chapter 11 debtor and debtor-in-possession herein (the “Debtor”), to the

  9   objection (the “Objection”) filed by Shady Bird Lending, LLC (“Shady Bird”) to the Debtor’s
 10   application for Court approval of the Debtor’s employment of NAI Capital as the Debtor’s real

 11   estate broker (the “Application”). All capitalized terms not specifically defined herein shall have

 12   the meanings ascribed to them in the Reply.

 13          3.      I have personally reviewed the Application, the Objection thereto filed by Shady

 14   Bird, and the Reply to which this Declaration is attached, and believe that the facts and statements

 15   set forth in the Reply are true and accurate to the best of my knowledge.

 16          4.      NAI Capital is the largest independently owned full-service commercial real estate

 17   firm headquartered in Southern California, with approximately 223 brokers working in 13 offices

 18   throughout Southern California. NAI Capital is the largest member of NAI Global, with access to

 19   more than 375 offices strategically located throughout North America, Latin America, Europe,

 20   Africa and Asia Pacific, with over 6,000 local market professionals. Annually, NAI Global

 21   completes in excess of $20 billion in commercial real estate transactions throughout the world. By

 22   leveraging its local expertise with its global reach, NAI Capital offers innovative, customized

 23   solutions and seamless service to owners, tenants, investors and developers throughout Southern

 24   California. NAI Capital is a dynamic growing commercial real estate company, which offers a full

 25   range of commercial real estate brokerage services, spanning a wide range of commercial and

 26   investment properties, to meet the needs of real estate owners, occupants and investors. Additional
 27   information about NAI Capital is available on its website located at https://www2.naicapital.com.

 28



                                                       10
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                   Desc
                             Main Document    Page 11 of 22


  1          5.      I have 25 years of commercial real estate experience, and began my career at CB

  2   Richard Ellis and Grubb & Ellis. Over the course of my career, I have won several accolades,

  3   including being named one of the Top 30 Brokers in the San Fernando Valley by the San Fernando

  4   Valley Business Journal. I currently serve as the Co-Executive Officer Chief of NAI Capital, and I

  5   am a founding member of NAI Capital’s Investment Services Group, which specializes in

  6   investment properties throughout the United States. I personally handled investment sales and

  7   leasing transaction volumes of $325 million in the year 2020. A true and correct copy of my

  8   professional biography is attached as Exhibit A hereto.

  9          6.      My colleague, Philip “Ted” Attalla, and I are the brokers at NAI Capital who will
 10   be primarily responsible for the representation of the Debtor.         Mr. Attalla has 20 years of

 11   commercial and industrial real estate experience and has completed real estate transactions

 12   representing over ten million square feet of warehouse/distribution facilities in over 29 states

 13   through the United States. In addition, Mr. Attalla has personal experience representing a client in

 14   connection with its purchase of a hotel portfolio, which included the Outrigger Hotel located in

 15   Waikiki, Hawaii (a 400-room budget hotel), for $45 million.               Subsequently, Mr. Attalla

 16   represented the same client in connection with its purchase of Ilikai Hotel Tower on Waikiki Beach

 17   in Hawaii (a 353-room hotel) for $140 million.          A true and correct copy of Mr. Attalla’s

 18   professional biography is attached as Exhibit A hereto.

 19          7.      I am advised and believe that the Debtor selected NAI Capital after interviewing a

 20   number of prospective brokerage firms, including, without limitation, Cushman & Wakefield. I

 21   believe that NAI Capital is the ideal brokerage firm to represent the Debtor in this case, particularly

 22   given NAI Capital’s diligence in marketing the Hotel for sale (a process which NAI Capital

 23   thoroughly discussed with the Debtor and has already implemented), NAI Capital’s responsiveness

 24   and attention to the concerns and goals of the Debtor in connection with the marketing and sale of

 25   the Hotel, NAI Capital’s familiarity with the bankruptcy process, and NAI Capital’s global

 26   network which includes its own proprietary database of over 5,600 investors.
 27

 28



                                                        11
Case 8:21-bk-10525-ES        Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32               Desc
                              Main Document    Page 12 of 22


  1          8.      NAI Capital has participated in multiple meetings and calls with the Debtor’s

  2   management and professionals, and has already listed the Hotel on the Real Capital Markets

  3   (RCM) platform, which is a listing platform that NAI Capital and all of its competitors utilize to

  4   reach active investors comprised of private investors, institutional funds, opportunity funds,

  5   pension funds/advisors, REITs, and other investors. The listing of the Hotel on the RCM platform

  6   will reach those parties that I believe are the most likely purchasers of the Hotel, including hotel

  7   groups. I anticipate that the Hotel will be listed on Loopnet, Costar, and on NAI Capital’s and NAI

  8   Global’s internal sites by Friday, June 25, 2021. In short, NAI Capital appreciates the timing

  9   pressures in the Debtor’s bankruptcy case, has worked diligently with the Debtor and its
 10   management to design a marketing process that is aimed at reaching the most likely buyers (a

 11   process which I submit would not be substantially different even with a different brokerage firm),

 12   and has not hesitated to implement such marketing process for the Hotel.

 13          9.      Exhibit B to the Listing Agreement is a description of the properties proposed to be

 14   marketed by NAI Capital, including the Hotel, with corresponding addresses and parcel numbers,

 15   and has been – and will be – provided to any prospective purchaser who signs a nondisclosure

 16   agreement to access the “data room” information and documents relating to the properties

 17   proposed to be sold.

 18          10.     Exhibit C to the Listing Agreement is a list of Excluded Persons with whom the

 19   Debtor had advised it already communicated regarding a possible sale of the Hotel (prior to NAI

 20   Capital’s involvement) and whose successful purchase of the Hotel would result in a lower

 21   commission rate being paid to NAI Capital. I believe that the best chance of successfully selling

 22   the Hotel and maximizing the sale price for the Hotel is to foster a competitive bidding process.

 23   Accordingly, I appreciate the Debtor’s sensitivity to the possibility of prospective purchasers

 24   working together and colluding and/or of Shady Bird contacting prospective purchasers, which

 25   actions (inadvertently or otherwise) ultimately result in the depression of the sale price for the

 26   Hotel. Therefore, and as noted in the Application, Exhibit C is being kept confidential and was
 27   excluded from the Application.

 28



                                                      12
Case 8:21-bk-10525-ES        Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                    Desc
                              Main Document    Page 13 of 22


  1           11.     NAI Capital is marketing and soliciting offers for the Hotel individually and/or as

  2   part of the entire “The Source” development project, which includes retail and office properties

  3   adjacent to the Hotel which are owned by the Debtor’s affiliates (the “Non-Debtor Owned

  4   Properties”). I believe that the concurrent marketing of the Hotel with the Non-Debtor Owned

  5   Properties will maximize interest in all such properties by a much wider range of prospective

  6   purchasers as it will not only garner interest from parties interested in acquiring just the hotel, but

  7   also from parties interested in acquiring “The Source” development as a whole. Put simply, if

  8   there are more interested prospective purchasers, there are more opportunities to sell the Hotel at

  9   the highest price possible. I believe that the marketing of the Hotel and Non-Debtor Owned
 10   Properties by one brokerage firm (whether that is NAI Capital or another firm) will result in much

 11   better synergy and will be significantly more efficient and cost-effective for all parties involved

 12   (including prospective purchasers).

 13           12.     Since the Hotel and the Non-Debtor Owned Properties are being marketed both

 14   individually and jointly, I believe it is impractical and cumbersome to list an initial listing price for

 15   any of the properties. Moreover, I believe that listing a formal listing price for the Hotel may

 16   artificially establish a “threshold” price for the Hotel, and that allowing prospective purchasers to

 17   make their own initial offers will result in more competitive bidding and, ultimately, a higher

 18   purchase price for the Hotel. Moreover, I believe that any serious prospective purchaser will

 19   access the information provided in the “data room” established by NAI Capital as well as the

 20   docket for the Debtor’s bankruptcy case, and will be guided by the amount of secured debt asserted

 21   against the Hotel (as well as its own due diligence) to make an offer for the Hotel. In short, I do

 22   not believe that the fact that there is no formal listing price for the Hotel will be an impediment to

 23   any serious prospective purchaser.

 24           13.     In the event that any prospective purchaser makes an offer for the Hotel plus some

 25   or all of the Non-Debtor Owned Properties, such purchaser will be required to allocate its offer

 26   price among the properties so that it is clear how much consideration is being offered for the Hotel
 27   by that particular purchaser.

 28



                                                         13
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                   Desc
                             Main Document    Page 14 of 22


  1          14.     The Debtor has advised NAI Capital that, if the only offer received is for the Hotel,

  2   and such offer is acceptable to the Debtor, the Debtor will seek Court approval of such offer. The

  3   sale of the Hotel is not contingent on the sale of the Non-Debtor Owned Properties.

  4          15.     I am advised and believe that any sale(s) of the Non-Debtor Owned Properties will

  5   proceed outside of the Debtor’s bankruptcy case, and any commission payable to NAI Capital in

  6   connection with the sale(s) of the Non-Debtor Owned Properties will be due from, and paid by, the

  7   respective non-debtor affiliates (not the Debtor).       I am advised and believe that the only

  8   commission payable to NAI Capital by the Debtor will be the commission due on account of the

  9   sale of the Hotel (and only the Hotel). To the extent there is an offer to purchase the Hotel plus
 10   one or more of the Non-Debtor Owned Properties, the purchaser will be required to allocate its

 11   offer price among the properties so that it is clear how much of the offer price is attributable to the

 12   Hotel and how much of the commission payable to NAI Capital is due from the Debtor.

 13          16.     Based on my experience, a listing term of six months is typical in the commercial

 14   real estate industry and is even more reasonable under the circumstances here, given that the Hotel

 15   is only partially completed and is the subject of a pending bankruptcy case. The listing term is

 16   primarily intended to protect the broker from investing time and resources into marketing and

 17   selling a property while competing for such sale with another broker(s).

 18          I declare under penalty of perjury under the laws of the United States of America that the

 19   foregoing is true and correct.

 20          Executed this 24th day of June, 2021, at Encino, California.

 21

 22

 23

 24                                                   CHRIS JACKSON
 25

 26
 27

 28



                                                        14
Case 8:21-bk-10525-ES   Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32   Desc
                         Main Document    Page 15 of 22




                          EXHIBIT “A”
Case 8:21-bk-10525-ES                 Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                                     Desc
                                       Main Document    Page 16 of 22




                                                Scope of Responsibilities

                                                  Christopher Jackson currently serves as Co-CEO with NAI Capital in Encino.
                                                  As manager, he oversees more than 40 brokers at the Encino corporate
                                                  branch and is focused on recruiting talented professionals to join the
                                                  team. In 2019 he joined the NAI Capital management team to help with
                                                  the company͛s growth. The selection of Chris as Executive Managing
                                                  Director is clear indication of NAI Capital͛s dedication to its brokers and
                                                  clients.



 Chris Jackson                                    Chris remains committed to his clients and as a broker is active in the sale
                                                  and leasing of industrial properties, and Investment. He is also a founding
 Co-CEO                                           member of NAI Capital͛s Investment Services Group and specializes in
                                                  ŝŶǀĞƐƚŵĞŶƚƉƌŽƉĞƌƚŝĞƐƚŚƌŽƵŐŚŽƵƚƚŚĞhŶŝƚĞĚ^ƚĂƚĞƐ͘
 NAI Capital HQ - Encino

 +1 818 933 2368
 +1 818 802 2627
                                                Background & Experience
 cjackson@naicapital.com




                      15821 Ventura Boulevard ŶĐŝŶŽ, CA нϭϴϭϴϵϬϱϮϰϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĂŝĐĂƉŝƚĂů͘ĐŽŵ
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                                        Desc
                             Main Document    Page 17 of 22




                                        Chris is highly regarded in the industry for his transactional prowess. He
                                        began his career in commercial real estate in 1997 when joined CB Richard
                                        Ellis as an assistant in the Industrial Division. After joining Grubb & Ellis in
                                        1998, he won Rookie of the Year in 2001. Over the course of his career he
                                        has won several accolades, including being named one of the Top 30
                                        Brokers in the San Fernando Valley by the San Fernando Valley Business
                                        :ŽƵƌŶĂů͘



                                        Christopher Jackson entered commercial real estate in 1997 when joined
                                        CB Richard Ellis as an assistant in the Industrial Division. In December of
                                        1998 Chris joined Grubb & Ellis where he won Rookie of the Year in 2001.
                                        In 2004 Chris was named by the San Fernando Valley Business Journal as
                                        one of the Top 30 Brokers in the San Fernando Valley. In 2006 Chris joined
                                        NAI Capital and in 2007 Chris finished number Five in the company with
                                        total revenue in excess of $60 million. Since joining NAI Capital he has
                                        been a Capital Club Top Producer every year.



                                        In August 2014 Chris Jackson͛s accepted promotion to Executive Managing
                                        Director to assume the mantle as Branch Manager of our Encino corporate
                                        HQ office. With his guidance in 2020, Chris led the successful sale of NAI
                                        Capital to its brokers and employees. This was a tremendous achievement
                                        for NAI Capital. The selection of Chris to be the Co-CEO is clear indication
                                        of NAI Capital͛s commitment to its brokers, clients and customers in
                                        Southern California.




                                      Professional Affiliations & Designations




            15821 Ventura Boulevard ŶĐŝŶŽ, CA нϭϴϭϴϵϬϱϮϰϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĂŝĐĂƉŝƚĂů͘ĐŽŵ
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                                 Desc
                             Main Document    Page 18 of 22




                                        Awards and Professional Affiliations:

                                               American Industrial Real Estate Association (AIR)
                                               Capital Club 2020 Platinum Award
                                               Capital Club 2019 Gold Award
                                               Capital Club 2018 Platinum Award
                                               Capital Club 2017 Platinum Award
                                               Capital Club 2016 Gold Award
                                               Capital Club 2015 Silver Award
                                               Capital Club 2014 Gold Award
                                               Capital Club 2013 Gold Award
                                               Capital Club 2012 Gold Award
                                               Capital Club 2011 Platinum Award
                                               Capital Club 2010 Gold Award
                                               Capital Club 2009 Gold Award
                                               Capital Club 2008 Gold Award
                                               Capital Club 2007 Platinum Award
                                               Top 200 Most Influential Leaders - San Fernando Valley Business
                                                Journal, 2019
                                               Grubb & Ellis LA North: Top Producer Award, 2001- 2006
                                               Circle of Excellence: Grubb & Ellis nationwide for 2005
                                               Top 40 Under 40 for Brokers - San Fernando Valley Business
                                                Journal, 2004
                                               Top 30 Brokers - San Fernando Valley Business Journal, 2004
                                               Rookie of the Year 2001 ʹGrubb & Ellis Company


                                      Educational Background

                                        Chris Jackson graduated from Woodbury University with a B.S. in Business
                                        Administration and a minor in International Business.



                                      Significant Transactions

                                        Investment Sales and Leasing Transaction Volume

                                               2020 $325 million
                                               2019 $275 million
                                               2018: $150 million
                                               2017: $85 million
                                               2016: $68 million

                                        




            15821 Ventura Boulevard ŶĐŝŶŽ, CA нϭϴϭϴϵϬϱϮϰϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĂŝĐĂƉŝƚĂů͘ĐŽŵ
Case 8:21-bk-10525-ES                     Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                                      Desc
                                           Main Document    Page 19 of 22




                                                    Scope of Responsibilities

                                                      Philip T. Attalla has twenty years of professional experience representing
                                                      corporations in the acquisition/disposition of industrial real estate. His
                                                      client services focus on facilitation negotiations in order to achieve below-
                                                      market rates; and on providing in-depth knowledge on government
                                                      permitting and licensing processes. Mr. Attalla has completed real estate
                                                      transactions representing over ten million square feet of
                                                      warehouse/distribution facilities in over twenty-nine (29) states
                                                      throughout the Continental U.S.

 Philip "Ted" Attalla
                                                    Background & Experience
 Executive Managing Director
 NAI Capital - South Bay                              Mr. Attalla started his real estate career in 1989 with Travers Realty
                                                      Corporation until leaving the firm to join NAI Capital. After joining the NAI
 +1 323 201 3608                                      Capital team in March 2006 he quickly became part of the NAI Global
 13238062327
                                                      Logistics Council working with other NAI Global Industrial brokers around
                                                      the continental United States. This includes major distribution facilities for
 pattalla@naicapital.com                              Alberto Colver, Proctor & Gamble, Cartier, Syncreon Technology USA, and
                                                      US Freightways (Divisions USF Distribution, USF Logistics, USF Reddaway,
                                                      USF Processors, USF Worldwide, & USF Coast Consolidators) With
                                                      extensive knowledge and experience in the cold storage real estate field,
                                                      Mr. Attalla has completed over three (3) million square feet of cold
                                                      storage/food processing real estate transactions. This includes the recent
                                                      ground-up build to suit of a state of the art USDA food processing plant &
                                                      Corporate headquarters for Reynaldo's Mexican Food Company.



                                                    Professional Affiliations & Designations

                                                      ͻActive Member, American Industrial Real Estate Association (AIR) ͻϮϬϬϱ
                                                      ΘϮϬϭϮAIR Real Estate Forecast Speaker ͻϮϬϬϳRealShare Conference
                                                      Moderator, ͻBoy Scouts of America (San Gabriel Valley), Board Member ͻ
                                                      Vernon Rotary Club, Past President ͻLos Angeles Athletic Club, Previous
                                                      Member of the Board of Govenors ͻVernon Chamber of Commerce,
                                                      Board Member ͻJonathan Club of Los Angeles, Member ͻPresident, St.
                                                      Anthony's Greek Orthodox Church ͻCCIM Member ͻSIOR, Candidate
                                                      Member ͻNAI Capital Industrial Council, Chairman ͻNAI Global Industrial
                                                      Council, member ͻNAI Global Logistics Council, Director



                                                    Educational Background




                           970 W. 190th Street dŽƌƌĂŶĐĞ, CA нϭϯϭϬϴϳϴϲϵϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĂŝĐĂƉŝƚĂů͘ĐŽŵ
Case 8:21-bk-10525-ES       Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                                  Desc
                             Main Document    Page 20 of 22




                                        Mr. Attalla is a graduate of Pepperdine University with a double major,
                                        Bachelor of Arts in Economics and Bachelor of Science in Business
                                        Administration. His emphasis of study was Strategic Analysis and Finance.
                                        Mr. Attalla͛s ongoing real estate education includes short courses at the
                                        University of California at Los Angeles in ͞Legal Aspects of
                                        Commercial/Industrial Lease Transactions,͟͞Commercial Property
                                        Appraisal,͟͞Real Estate Practice,͟͞Analysis of Commercial Leases,͟and
                                        ͞Real Estate Law.͟



                                      Significant Transactions

                                        Armstrong Environmental Baby Guess Jeans, Inc. L.A. Laundry City
                                        National Bank Dynamic Builders Expressway Apparel Hale Street
                                        Development M & M Distributors Samson Electronics The Inter-American
                                        Group U.S. Freightways - Worldwide, Consolidators, Processors,
                                        Distribution, Reddaway & Logistics Divisions City of Vernon General
                                        Electric Cartier Alverto Colvert Kimberly Clark United Natural Foods
                                        Becton, Dickson & Company Intel C.C. Industries Proctor & Gamble
                                        Rebuild L.A. City of Industry CEG Construction Investment Development
                                        Services Reynaldo's Mexican Food Company Sweetner Products, Inc.
                                        Syncreon Technologies USA Penguin Foods Cacique USA Charlie's Pride
                                        Passport Foods Prologis CenterPoint Properties Duke Realty Panattoni
                                        Development Passport Foods Marge Carson




             970 W. 190th Street dŽƌƌĂŶĐĞ, CA нϭϯϭϬϴϳϴϲϵϬϬ ŚƚƚƉ͗ͬͬǁǁǁ͘ŶĂŝĐĂƉŝƚĂů͘ĐŽŵ
Case 8:21-bk-10525-ES                Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                                       Desc
                                      Main Document    Page 21 of 22

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3
      A true and correct copy of the foregoing document entitled DEBTOR’S REPLY TO OBJECTION OF
  4   SHADY BIRD LENDING, LLC TO APPLICATION OF DEBTOR AND DEBTOR IN POSSESSION TO
      EMPLOY NAI CAPITAL COMMERCIAL, INC. AS REAL ESTATE BROKER PURSUANT TO 11 U.S.C.
  5   §§ 327 AND 328; SUPPLEMENTAL DECLARATION OF CHRIS JACKSON IN SUPPORT THEREOF
      will be served or was served (a) on the judge in chambers in the form and manner required by LBR
  6   5005-2(d); and (b) in the manner stated below:

  7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On June 24, 2021, I checked the CM/ECF docket for this bankruptcy case or
  8   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
  9
          •     Ron Bender rb@lnbyb.com
 10       •     Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
          •     Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
 11       •     Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
                cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
 12       •     Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
          •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
 13       •     Peter F Jazayeri peter@jaz-law.com
          •     Daniel A Lev dlev@sulmeyerlaw.com,
 14             ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
          •     Kyle J Mathews kmathews@sheppardmullin.com
 15       •     Grant A Nigolian grant@gnpclaw.com,
                process@gnpclaw.com;grant.nigolian@gmail.com
 16       •     Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
          •     Ho-El Park hpark@hparklaw.com
 17       •     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
          •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 18
 19   2. SERVED BY UNITED STATES MAIL: On June 24, 2021, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 20   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 21   completed no later than 24 hours after the document is filed.

 22   None.

 23                                                                           Service information continued on attached page

 24
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 25   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on June 24, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 26   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 27   mail to, the judge will be completed no later than 24 hours after the document is filed.

 28   None.


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10525-ES                Doc 173 Filed 06/24/21 Entered 06/24/21 18:34:32                                       Desc
                                      Main Document    Page 22 of 22

  1   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  2
       June 24, 2021                     Stephanie Reichert                              /s/ Stephanie Reichert
  3    Date                              Type Name                                       Signature
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
